PER CURIAM.
We have reviewed the briefs and record in this cause and conclude the trial judge erred in dismissing the indictment under which appellant is charged.
In our opinion the indictment, while not a model for future reference, is not so vague, indistinct and indefinite as to mislead the accused and embarrass him in the preparation of his defense or expose him to substantial danger of a new prosecution for the same offense after conviction or acquittal of this charge. Of course that is the standard for testing the charging document as provided in Rule 3.140(g), RCrP.
Accordingly, the order appealed from is reversed and the cause is remanded for further proceedings.
DOWNEY and MAGER, JJ., concur.
WALDEN, J., dissents, with opinion.